361 S.W.3d 482 (2012)
Curtis M. JONES, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 73820.
Missouri Court of Appeals, Western District.
March 20, 2012.
Margaret M. Johnston, Assistant State Public Defender, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Dora A. Fichter, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division II: GARY D. WITT, Presiding Judge, and JOSEPH M. ELLIS and MARK D. PFEIFFER, Judges.

Order
PER CURIAM:
After being sentenced as a prior and persistent offender under section 558.016, Curtis Matthew Jones appeals from the judgment of the Cooper County Circuit Court denying his Rule 24.035 motion to vacate his sentence. We affirm in this per curiam order and have provided the parties a legal memorandum explaining our ruling today. Rule 84.16(b).